



Exhibit 10.1


AMENDMENT NO. 6 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT FACILITY
AGREEMENT


THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
FACILITY AGREEMENT (this “Amendment”) is made as of the 8th day of March, 2019,
by and among ERA GROUP INC., a corporation incorporated under the laws of the
State of Delaware (hereinafter called the “Borrower”), the other Security
Parties signatory hereto, SUNTRUST BANK, as administrative agent (the
“Administrative Agent”), and the Lenders signatory hereto, and amends and is
supplemental to the Amended and Restated Senior Secured Revolving Credit
Facility Agreement, dated March 31, 2014 (as amended by that certain Amendment
No. 1 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated May 18, 2015, as further amended by that certain Consent and
Amendment No. 2 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated March 4, 2016, as further amended by that certain Consent and
Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated October 27, 2016, as further amended by that certain Amendment
No. 4 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated March 7, 2018, and as further amended by that certain Amendment
No. 5 to Amended and Restated Senior Secured Revolving Credit Facility Agreement
dated June 5, 2018, the “Original Agreement”, and as further amended and
supplemented hereby, the “Agreement”).
W I T N E S S E T H T H A T:


WHEREAS, the Lenders have agreed to provide to the Borrower a revolving credit
facility in the amount of One Hundred Twenty-Five Million Dollars
($125,000,000), including Letters of Credit not to exceed Fifty Million Dollars
($50,000,000) in the aggregate and a Swing Line Facility not to exceed Twenty
Five Million Dollars ($25,000,000), as such facility amount may be increased as
provided therein;
WHEREAS, the Borrower desires to replace the helicopters that are U.S. Bancorp
Helicopters with other helicopters (the “U.S. Bancorp Helicopter Swap”)
identified in Exhibit A attached hereto, which may include helicopters that were
Mortgaged Helicopters, provided that the Borrower is in compliance with the
Financial Covenants and no Event of Default has occurred and is continuing after
giving effect to such release; and
WHEREAS, the Lenders and the other parties hereto have agreed to amend the
Original Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
1.
Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein, including in the
recitals hereto.

2.
Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof and after giving effect to this Amendment, each and every
representation and warranty made by it in the Original Agreement, the Notes, the
Security Documents and the other Loan Documents except for representations and
warranties, if any, given as of a specified date, which shall be true and
correct as of such specified date. Additionally, each of the Security Parties
hereby represents and warrants that this Amendment has been duly executed and
delivered for the benefit of or on behalf of such Security Party and constitutes
a legal, valid and binding obligation of such Security Party, enforceable
against such Security Party in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general.

3.
No Defaults. Each of the Security Parties hereby represents and warrants that,
after giving effect to this Amendment, no Event of Default nor event which, with
the passage of time, giving of notice or both would become an Event of Default,
has occurred or is continuing as of the date hereof.

4.
Performance of Covenants. Each of the Security Parties hereby reaffirms that,
after giving effect to this Amendment, it has duly performed and observed the
covenants and undertakings set forth in the Agreement, the Notes, the Security
Documents and the other Loan Documents that are required to be performed by it
and each of the Security Parties covenants and undertakes to continue duly to
perform and observe such covenants and undertakings so long as the Agreement, as
the same is amended and supplemented hereby, shall remain in effect.

5.
Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment:

A.
All references to “this Agreement” or “the Agreement” in the Original Agreement
shall refer and shall be deemed to refer to the Original Agreement as further
amended and supplemented by this Amendment.

B.
As of the date of the U.S. Bancorp Helicopter Swap, and in any event no later
than March 31, 2019, the Original Agreement is hereby amended by (i) adding
Schedule B-3 attached hereto in Exhibit A to the Original Agreement and (ii)
modifying Section 1.1 (Defined Terms) by amending and restating the definition
of “U.S. Bancorp Helicopters” appearing therein as follows:

“U.S. Bancorp Helicopters” means the Helicopters owned by Era Helicopters, LLC,
a Delaware limited liability company and a wholly owned Subsidiary of the
Borrower (“Era Helicopters”), that are subject to mortgages granted by Era
Helicopters in favor of U.S. Bancorp Equipment Finance, Inc. and set forth and
identified on Schedule B-3 hereto, which may be updated by the Borrower from
time to time so long as (i) the Borrower furnishes to the Administrative Agent
prior written notice with an updated Schedule B-3 of such Helicopters being
added or removed, as applicable, and (ii) the aggregate value of all of the
Helicopters listed in Schedule B-3 (as updated) does not exceed Forty Million
Dollars ($40,000,000). For the avoidance of doubt, increases in the value of any
Helicopter on Schedule B-3, including increases in appraised value after such
Helicopter has been added to Schedule B-3, shall not cause a violation of clause
(ii) herein.


6.
Notice of U.S. Bancorp Helicopter Swap. The Borrower shall provide prompt
written notice to the Administrative Agent once the U.S. Bancorp Helicopter Swap
has been completed.

7.
Conditions Precedent. The effectiveness of this Amendment is expressly subject
to the satisfaction of the following conditions precedent:

a.
Execution and Delivery. The Administrative Agent, the Majority Lenders and the
Security Parties shall have executed and delivered this Amendment to the
Administrative Agent;

b.
Events of Default. The Administrative Agent shall be satisfied that, after
giving effect to this Amendment, no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default has
occurred and is continuing;

c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Security Parties contained in the
Agreement, this Amendment, the Security Documents and the other Loan Documents
shall be true on and as of the date of this Amendment (except for
representations and warranties (if any) given as of a specified date, which
representations and warranties shall have been true on and as of such specified
date);

8.
No Other Amendment; Loan Document. Except as expressly amended and supplemented
by this Amendment, all other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lenders under the Original Agreement, nor constitute a
waiver of any provision of the Original Agreement. This Amendment shall
constitute a Loan Document for all purposes of the Agreement.

9.
Other Documents. Upon the effectiveness of this Amendment, each of the Security
Parties and the Creditors hereby consents and agrees that all references in the
Security Documents to the “Credit Agreement” shall refer and shall be deemed to
refer to the Original Agreement as amended and supplemented by this Amendment.
By the execution and delivery of this Amendment, each Security Party hereby
consents and agrees that the Security Documents and any other documents that
have been or may be executed as security for the Obligations shall remain in
full force and effect notwithstanding the amendments contemplated hereby.
Without limiting the foregoing, (i) each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrower in
connection with the Agreement, the Guaranty (A) is and shall continue to be a
primary obligation of such Guarantor, (B) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment and (C) is and shall continue to be in full force and effect in
accordance with its terms and (ii) nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty.

10.
No Novation. This Amendment is not intended by the parties to be, and shall not
be construed to be, a novation of the Original Agreement or an accord and
satisfaction in regard thereto.

11.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

12.
Further Assurances. Each Security Party hereby consents and agrees that if this
Amendment or any of the Security Documents shall at any time be or be deemed by
the Administrative Agent for any reason insufficient, in whole or in part, to
carry out the true intent and spirit hereof or thereof, it will execute or cause
to be executed such other and further assurances and documents as in the
reasonable opinion of the Administrative Agent may be reasonably required in
order more effectively to accomplish the purposes of this Amendment and the
Security Documents.



9.
Counterparts. This Amendment may be executed in as many counterparts as may be
deemed necessary or convenient, and by the different parties hereto on separate
counterparts each of which, when so executed, shall be deemed to be an original
but all such counterparts shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile transmission
or by electronic mail in pdf form shall be as effective as delivery of a
manually executed counterpart hereof.

10.
Headings. In this Amendment, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Amendment.



[remainder of page intentionally left blank]



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.


ERA GROUP INC.,
as Borrower




By                    
Name:
Title:




ERA HELICOPTERS, LLC,
as a Guarantor




By:                    
Name:
Title:




ERA AERÓLEO LLC,
AEROLEO INTERNACIONAL, LLC,
ERA DHS LLC,
ERA LEASING LLC,
ERA MED LLC,
ERA AUSTRALIA LLC
ERA DO BRAZIL LLC,
each as a Guarantor




By:                    
Name:
Title:











SUNTRUST BANK,
as Administrative Agent and a Lender






By                    
Name:    
Title:    







_________________________,
as a Lender






By                    
Name:    
Title:    



EXHIBIT A
SCHEDULE B-3
U.S. BANCORP HELICOPTERS


#
MANUFACTURER
MODEL
SERIAL NUMBER
FAA REGISTRATION
FAIR MARKET VALUE $ 2017/2018
1
Leonardo (AgustaWestland)
AW139
31390
N113CV
$14,122,653
2
Leonardo (AgustaWestland)
AW139
41362
N730VM
$13,394,885



    



